 In the Matter of ELECTRO-MOTIVE CORPORATIONandUNITED OFFICE &PROFESSIONAL WORKERS OF AMERICA, LOCAL 24, AFFILIATED WITHTHE CIOCase No. R-3454.-Decided January 26, 1942Investigation and Certification of Representatives:stipulation for certificationof representatives upon consent election.Mr. Charles A. Graham,for the Board.Mr. Denton Jolly, Mr. Robert C. Carson, Mr. H. M. Hogan,andMr. A. T. Power,of Detroit, Mich., for the Company.Mr. Robert Goodman,of Chicago, Ill., for the United.Mr. Ralph S. Clifford,of counsel to the Board.-DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn October 17, October 28, and December 19, 1941, respectively,United Office and Professional Workers of America, Local 24, affiliatedwith the CIO, herein called the United. filed with the RegionalDirector for the Thirteenth Region (Chicago, Illinois) a petition,an amended petition, and a second amended petition, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Electro-Motive Corporation, McCook,Illinois,herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On December2411941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act, and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to providefor anappropriate hearing upondue notice.On December 23, 1941, the Company, the United, and theRegionalDirector, entered into a "Stipulation for Certification ofRepresentatives Upon Consent Election."38 N. L.R. B., No. 115.546 ELECTRO-MOTIVE CORPORATION547Pursuant to the Stipulation, an election by secret ballot was con-ducted on December 30, 1941, under the direction and supervision ofthe Regional Director, among all clerical employees in the PartsServiceDepartment and Metallurgical Department, and all shopclerks in Manufacturing Divisions 20, 30, 40, and 90, and Departments3, 4, 5, and 19, excluding all supervisory employees and employees ina confidential capacity, to determine whether or not they desired tobe represented by the United for the purposes of collective bargain-ing.On January 3, 1942, the Regional Director issued and dulyserved upon the parties his Election Report on the ballot.No ob-jections to the conduct of the ballot or the Election Report have beenfiled by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Totalon eligibilitylist_________________---------------------------------------84Totalballots cast--------------------------------------------80Total ballotschallenged______________________________________0Total blank ballots --------------------------------------------1Total void ballots____________________________________________0Total valid votes cast________________________________________79Total numberof votes cast for United Office and ProfessionalWorkers of America, Local 24, affiliated with the C I. 0-------- 78Total number of votes cast against UnitedOffice and ProfessionalWorkers of America, Local24, affiliatedwith the. I. 0--------1Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FAOr1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Electro-Motive Corporation, McCook,Illinois, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All clerical employees in the Parts Service Department andMetallurgical Department, and all shop clerks in Manufacturing Di-visions 20, 30, 40, and 90, and Departments 3, 4, 5, and 19, exclud-ing all supervisory employees and employees in a confidential capacity,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsNet.3.United Office and Professional Workers of America, Local 24,affiliated with the C. I. 0., has been designated and selected by amajority of the employees in the above unit as their representative forthe purposes of collective bargaining and is the exclusive represen-tative of all the employees in said unit, within the meaning of Section9 (a) of the National Labor Relations Act. 548DE'CISTONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy, virtue of and pursuant to the power vested in the,NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,IT IS HEREBY CERTIFIEDthat United Office and Professional Workersof America, Local 24, affiliated with the C. I. 0., has,been designatedand selected by a majority of all clerical employees in the PartsService Department and Metallurgical Department and all shop clerksin Manufacturing Divisions 20, 30, 40, and 90, and Departments 3, 4,5,and 19, excluding all supervisory employees and employees in aconfidential capacity, as their representative for the purposes ofcollective bargaining, and that pursuant to the provisions of Section9 (a) of the Act, United Office and Professional Workers of America,Local 24, affiliated with the C. I. 0., is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.